Citation Nr: 0519954	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  91-49 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for 
right knee disability prior to September 21, 1998, and from 
November 1, 1998 to November 1, 2001.  

2.  Entitlement to an evaluation in excess of 60 percent for 
right knee disability, effective January 1, 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1989 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which awarded a temporary total 
convalescence evaluation for hospital treatment of the right 
knee disability from November 9 through December 31, 1988, 
and reinstated the prior 30 percent evaluation effective 
January 1, 1989.  

In July 1990, the RO granted an increased evaluation to 40 
percent for a postoperative right posterior cruciate ligament 
reconstruction with degenerative arthritis of the right knee.  
In February 1992, the Board remanded the case to the RO for 
further development and, following the completion of the 
requested development and the continuation of the 40 percent 
evaluation, the case was returned to the Board.

In April 1996, the Board denied an evaluation in excess of 40 
percent for postoperative right cruciate ligament 
reconstruction with degenerative arthritis.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and the parties filed a 
Joint Motion to Vacate BVA Decision, to Remand, and to Stay 
Further Proceedings.  The Court granted the parties' joint 
motion, vacated the Board's decision and remanded the case to 
the Board for further consideration.  The Board remanded the 
claim in May 1998 for additional development.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that, for the 
periods prior to September 21, 1998 and between November 1, 
1998 to November 1, 2001, the veteran's right knee disability 
did not result in recurrent subluxation, lateral instability 
or limitation of extension to 45 degrees.

3.  The veteran's 60 percent evaluation for a right knee 
disability is the highest possible evaluation for the period 
beginning January 1, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for right knee disability prior to September 21, 1998, and 
from November 1, 1998 to November 1, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5055, 5257, 5261 and 5262 (2004).

2.  The criteria for an evaluation in excess of 60 percent 
for right knee disability, effective January 1, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5055, 5257, 5261 and 5262 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the February 1989 rating decision 
on appeal, the corresponding statement of the case (SOC), and 
various supplemental statements of the case (SSOCs), dated as 
recently as January 2005.  Additionally, the RO sent the 
veteran a letter in February 2003 that explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the January 2005 SSOC included the 
text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA has 
conducted relevant VA medical examinations.  The claims file 
reflects that the veteran failed to report for VA 
examinations in May 1998, April 1999, May 1999, May 2001, 
November 2001 and May 2004.  The Board points out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran was hospitalized by VA in November 1988 at which 
time he underwent arthroscopy and lateral retinaculum release 
of the right knee.  The hospital discharge diagnosis was 
right knee patellar femoral release.

A June 1990 VA musculoskeletal examination concluded in 
pertinent diagnoses of status post injury to the right knee, 
postoperative, with degenerative changes, and chondromalacia 
of the left knee.

The veteran testified in support of his claims for increased 
compensation benefits for his bilateral knee disabilities at 
an RO hearing held in October 1990.  He provided a 
description of his bilateral knee symptomatology which 
included complaints of bilateral knee pain.

On file is a report of a private orthopedic examination from 
R.E.L., M.D., dated in March 1991.  Dr. L. provided diagnoses 
of traumatic arthritis of the left knee and internal 
derangement of the right knee.

A May 1991 VA medical examination concluded in a diagnosis of 
postoperative right knee injury with degenerative changes.

A September 1991 private outpatient treatment report shows 
the veteran was examined and treated for symptomatology 
including bilateral knee pain.

During an April 1992 VA orthopedic examination the veteran 
reported that both knees swelled on occasion.  An examination 
of both knees revealed no effusion.  There was some slight 
medial and lateral laxity of the right knee, as compared to 
the left knee.  There was also slight posterior cruciate 
laxity on the right which was not present on the left.  
Active flexion of the right knee was to 105 degrees as 
compared to 140 degrees on the left.  The veteran lacked 
approximately 15 degrees of complete right knee extension 
versus complete left knee extension.  X-rays of the right 
knee revealed some narrowing of the medial compartment of the 
right knee.  This was not seen in the left knee.  There also 
appeared to be an osseous tunnel from the medial tibial 
plateau out through the lateral femoral condyle.  The 
relevant diagnoses were status postoperative posterior 
reconstruction of the right knee, medial compartment 
degenerative arthritis of the right knee, and history of 
chondromalacia of the left knee.

The veteran was privately hospitalized in September 1992 at 
which time he underwent arthroscopy of the left knee with 
resection of medial synovial plica and articular debridement 
of the medial femoral condyle.  A letter from his private 
physician, R.F.S., D.O., pertaining to this surgery is on 
file.  Follow-up outpatient treatment reports are also on 
file.

A September 1992 private outpatient examination report shows 
diagnoses of right knee pain and left knee pain.

The veteran provided testimony as to the disabling 
manifestations of his bilateral knee disabilities at an RO 
hearing held in February 1993.

A March 1993 VA orthopedic examination report shows the 
veteran was seen with complaints of bilateral knee pain.  He 
reported he had pain, swelling, soreness, and locking of his 
right knee.  He stated that since 1986, his left knee had 
been bothering him.  He stated that he had a spur on the 
medial side of his right knee which would not allow him to 
wear his brace.

On examination the veteran was observed to walk with a limp 
on the left and use a cane.  An examination of both knees 
revealed no effusion.  There was a rather prominent 
protuberance medially on the right knee.  There was no 
ligamentous cruciate instability.  A posterior sag was not 
seen in either knee.  There was no anterior drawer sign or 
Lachman's sign on either knee.  Active flexion of the right 
knee was to 105 degrees versus 130 degrees on the left.  The 
veteran extended his right knee to within 20 degrees of 
complete extension.  He had complete extension of the left 
knee.

An x-ray of the left knee disclosed no evidence of bony 
pathology or periarticular calcification.  X-rays of the 
right knee revealed what appeared to be ostosteatoma which 
extended from the medial tibial plateau and crossing over the 
knee into the lateral femoral condyle area.  There was no 
internal fixation but there appeared to be some bony 
prominence of the medial condyle.  On the lateral view there 
was some incongruity of the medial femoral condyle.  The 
diagnostic impressions were status postoperative arthroscopy 
with debridement of the medial femoral condyle surface and 
resection of plica, and status postoperative multiple 
surgical procedures of the right knee.

An August 1998 VA outpatient progress treatment report 
provides that the veteran lacked the last 8 degrees of full 
extension of the knee, and had flexion to about 45 degrees.  
The veteran's joint line was very tender to palpation both 
medially and laterally and he had exquisite tenderness to 
attempts at Lachman's and evaluating medial and lateral 
collateral ligaments.  He also guarded with posterior drawer 
testing attempts.  The assessment was right knee post-
traumatic arthritis in a patient with multi-operated knee who 
also had a large bony mass on the medial aspect of the medial 
femoral condyle, which was also exquisitely tender to 
palpation.  

VA records show that in September 1998 the veteran underwent 
a right knee arthroscopy and debridement of the synovium and 
degenerative meniscal tears in the medial compartment.

VA records show that the veteran underwent a right total knee 
arthroplasty in November 2001 for treatment of right knee 
degenerative joint disease.  

The report of a May 2003 VA examination provides that the 
veteran reported being unable to work, except for petty jobs 
which he described as mowing lawns.  He said that he was 
unable to stand for any prolonged period of time on his right 
knee.  He had a brace for the right knee but it was broken.  

On physical examination, the veteran's right knee had a 7 
inch scar on top of the patella, medial to which was a 12 
inch scar from another operation.  There were also 
arthroscopic small scars.  The right knee lacked 10 degrees 
of full extension, and could be flexed only to 75 degrees 
with exquisite pain.  The pain was so severe, according to 
the veteran, that the examiner was simply unable to examine 
the knee further for ligamentous and cartilaginous signs.  
Such an examination would have been inappropriate, anyway, 
because of the right knee arthroplasty.  However, the pain 
problem was profound.  The veteran was unable to allow the 
examiner to check for strength, flexion and extension of the 
knee.  The pertinent diagnosis was status-post right knee 
arthroplasty for degenerative joint disease with severe 
limitation as described in the physical examination.  The 
examiner stated that in examining the veteran, he felt 
greatly limited by the veteran's mental and emotional 
condition and it was felt that the veteran's pain response 
was exaggerated.  His gait was very slow and hesitant.  He 
walked with his right leg stiff and a limp to the left, with 
short steps and obviously with an antalgic gait.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  When the limitation of 
motion for the specific joint involved is noncompensable, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  Diagnostic Code 5003.

The Board notes that in VAOPGCPREC 23-97, it was held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.

In this regard, limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, limitation of flexion of a 
knee to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees is rated 30 
percent.  Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent, limitation of extension to 15 degrees is rated 20 
percent, limitation of extension to 20 degrees warrants a 30 
percent evaluation, limitation of extension to 30 degrees 
warrants a 40 percent evaluation, and limitation of extension 
to 45 degrees warrants a 50 percent evaluation.  Diagnostic 
Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004. 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Entitlement to an evaluation in excess of 40 percent
for right knee disability prior to September 21, 1998, and
from November 1, 1998 to November 1, 2001.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for evaluations in excess of 40 percent.  

The veteran's right knee range of motion, as shown by VA 
examinations dated in April 1992, March 1993 and August 1998, 
is negative for a combined evaluation in excess of, or even 
equal to, 40 percent.  Diagnostic Codes 5260 and 5261; 
VAOPGCPREC 9-2004.

The Board recognizes the veteran's complaints of right knee 
pain.  The veteran's right knee disability, however, does not 
warrant the claimed evaluations in excess of 40 percent, even 
with consideration of sections 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in DeLuca.  The 
Board finds that his symptoms, including pain, are adequately 
addressed and contemplated by the 40 percent evaluations.  As 
stated, the evidence does not show that the veteran's pain 
results in additional limitation of motion that more nearly 
approximates limitation of extension to 45 degrees, as 
required for a 50 percent evaluation under Diagnostic Code 
5261.  That is, there is no evidence of additional loss of 
motion due to pain supported by objective findings, or 
weakness, fatigue, incoordination or flare-ups of symptoms 
that result in additional loss of motion, to a degree that 
would support a rating in excess of 40 percent.  Thus, the 
Board finds that the veteran's 40 percent evaluations 
appropriately address his symptoms for the period prior to 
September 21, 1998, and the period from November 1, 1998 to 
November 1, 2001.  An evaluation in excess of 40 percent 
under Diagnostic Codes 5260 or 5261, including consideration 
of sections 4.40, 4.45 and 4.59, is not warranted.  DeLuca, 8 
Vet. App. at 202.

The Board also finds that there is no competent medical 
evidence of recurrent subluxation or recurrent instability 
during the relevant periods.  Thus, additional compensation 
is not warranted under Diagnostic Code 5257.  VAOPGCPREC 23-
97 and 9-98.  

Entitlement to an evaluation in excess of 60 percent 
for right knee disability, effective January 1, 2003.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 60 percent, 
effective January 1, 2003.  The veteran is already at the 
highest possible evaluation for the prosthetic replacement of 
a knee more than one year earlier.  Diagnostic Code 5055.  

The Board has considered whether a rating in excess of 60 
percent could be granted under alternative diagnostic codes, 
such as Diagnostic Codes 5257, 5260 and 5261.  VAOPGCPREC 23-
97, 9-98 and 9-2004.  In the instant case, however, there is 
no combination of limitation of extension, flexion and 
instability or subluxation that would result in a combined 
rating in excess of 60 percent and, in any event, the 
"amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, and specifically for this case, the 
combined evaluations for disabilities affecting the lower 
extremity at and below the knee shall not exceed the 60 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5164.  38 C.F.R. § 4.68.  

The Board again observes that it recognizes the veteran's 
reports of right knee pain.  However, where a veteran is at 
the maximum for limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  In this case, the veteran's 60 percent 
evaluation is higher than the maximum rating for loss of 
motion.  Since there is no applicable diagnostic code that 
provides an evaluation in excess of 60 percent for limitation 
of motion of the knee (see Diagnostic Codes 5256-5262 
(2004)), consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
is not in order.

Entitlement to an Extra-schedular Evaluation

The Board also observes that in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case at any time during the appeal period.  
There is no evidence in the claims file of particular 
circumstances that render impractical the application of the 
regular rating criteria to the veteran's right knee 
disability, nor is there any indication that the veteran's 
right knee disability has required any recent 
hospitalization.  There is no documentary evidence that 
because of his right knee disability the veteran has been 
uniquely economically harmed beyond the degrees of disability 
anticipated by his current evaluations.  

He has submitted no employment records referring to any poor 
job performance stemming from his service-connected right 
knee disability, or any medical records showing frequent 
treatment of his right knee disability that would interfere 
with employment.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Entitlement to Increased Evaluations
Based on the Veteran's Testimony

The Board recognizes the veteran's assertions that the 
symptoms of his right knee disability warrant the claimed 
increased evaluations.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected right knee disability warrant an evaluation in 
excess of 40 percent under the applicable criteria prior to 
September 21, 1998 or from the period from November 1, 1998 
to November 1, 2001; or an evaluation in excess of 60 percent 
from January 1, 2003.  

Entitlement to Additional Compensation Based on Scars

The veteran has postoperative scars on the right knee.  In 
general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2004); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, the 
competent medical evidence does not show that the veteran's 
right knee scars are symptomatic or result in any additional 
functional impairment.  38 C.F.R. § 4.118 (prior to August 
30, 2002); 38 C.F.R. § 4.118 (2004).  Moreover, as noted 
above, a rating in excess of 60 percent for combined 
disabilities affecting the knee is precluded by the 
amputation rule.  38 C.F.R. § 4.68.  Thus, the RO's failure 
to provide the veteran the pertinent rating criteria is 
harmless error.

Benefit of the Doubt

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

An evaluation in excess of 40 percent for right knee 
disability prior to September 21, 1998, and from November 1, 
1998 to November 1, 2001, is denied.

An evaluation in excess of 60 percent for right knee 
disability, effective January 1, 2003, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


